PER CURIAM.
In this mandamus proceeding, we are asked to review the propriety of the trial court’s orders denying severance and abatement of the plaintiffs extra-contractual claims against her automobile insurer. We believe that the trial court should have the opportunity to reconsider its rulings in light of our recent opinion in Liberty Nat’l Fire Ins. Co. v. Akin, 927 S.W.2d 627 (Tex.1996). Accordingly, we overrule the motion for leave to file without considering the merits of the motion or petition for writ of mandamus, and without prejudice to relator again requesting relief from the court of appeals and this Court after the trial court has had an opportunity to reconsider its rulings.